Citation Nr: 0806599	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-39 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
abdominal pain, shortness of breath and constant hiccups, 
claimed as due to VA surgery on July 22, 2005.  

2.  Entitlement to service connection for a lumbosacral spine 
condition.

3.  Entitlement to service connection for a cervical spine 
condition.

4.  Entitlement to service connection for right knee 
patellofemoral pain syndrome.

5.  Entitlement to service connection for left knee 
patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1972.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (RO), which denied service connection for a 
lumbosacral spine condition, cervical spine condition, right 
knee patellofemoral pain syndrome and left knee 
patellofemoral pain syndrome.  This case is also before the 
Board on appeal from a January 2007 rating decision of the RO 
that denied compensation under 38 U.S.C.A. § 1151 for 
abdominal pain, shortness of breath and constant hiccups, 
claimed as due to VA surgery on July 22, 2005.  

The issues of service connection for lumbosacral spine 
condition, cervical spine condition, right knee 
patellofemoral pain syndrome and left knee patellofemoral 
pain syndrome are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence does not show that the July 2005 VA 
surgery resulted in an additional disability to the veteran 
that was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing this medical treatment, or an 
event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
abdominal pain, shortness of breath and constant hiccups, 
claimed as due to VA surgery on July 22, 2005, have not been 
met. 38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.358 and 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that the 
claimed benefit is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical reports 
and private treatment records.  The veteran was provided an 
opportunity to set forth his contentions during an August 
2007 hearing before the undersigned Acting Veterans Law 
Judge.  The appellant was afforded a VA medical examination 
in December 2006.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death was service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, and the proximate cause of the 
disability or death was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or (B) 
an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

At the August 2007 hearing, the veteran and his spouse 
testified that he consented to the surgery but was not told 
that hiccups were a risk.  He stated that the VA surgeons 
twisted his intestines during the surgery and damaged a nerve 
which caused the hiccups.  He also related that physicians at 
a private hospital told him that the hiccups might have been 
caused by VA's failure to use a tube in his throat to clear 
out acid after his surgery.  The veteran requested to have 
the record kept open for 30 days so he could submit 
corresponding hospital records; however, he has not done so.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
abdominal pain, shortness of breath and constant hiccups, 
claimed as due to July 2005 VA surgery.

The Board recognizes the assertions by the veteran and his 
spouse that his July 2005 VA surgery resulted in abdominal 
pain, shortness of breath and constant hiccups.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
38 C.F.R. § 3.159(a)(2) (2007).  As lay persons, however, the 
veteran and his spouse are not competent to provide an 
opinion requiring medical knowledge, such as one addressing 
medical causation or etiology.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Thus, their assertions do not 
constitute competent medical evidence that the July 2005 VA 
surgery resulted in the claimed abdominal pain, shortness of 
breath and constant hiccups.

In fact, the competent medical evidence of record 
demonstrates that the claimed abdominal pain, shortness of 
breath and constant hiccups were not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the July 2005 VA surgery, or an event not 
reasonably foreseeable.

VA treatment records show that the veteran gave informed 
consent for the surgery.  The operation report states that 
the veteran had a laparoscopic right hemicolectomy with 
ileocolostomy and there were no complications.  The pre- and 
post-operative diagnosis was right colon mass.  The veteran 
complained of hiccups in the days after the surgery.  The 
veteran was discharged on July 28, 2005.  The discharge 
summary states that there were no comorbidities and 
complications and that the veteran complained of constant 
hiccups that had resolved by the time of discharge.  

These records are evidence against the veteran's claim 
because they fail to show that his abdominal pain, shortness 
of breath or hiccups were the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
surgical treatment, or were not reasonably foreseeable.  38 
U.S.C.A. § 1151.

Records from a private physician show that the veteran sought 
treatment on July 29 for hiccups.  The assessment was dynamic 
ileus.  Private emergency room reports show that the veteran 
sought treatment on July 30 for a 5-day history of hiccups.  
X-ray reports over the next several days provide a history of 
abdominal pain and hiccups.  An X-ray conducted on July 30 
resulted in an impression of intestinal gas pattern 
consistent with an ileus.  X-rays conducted on August 1 and 2 
found no obstruction or colonic dilation.  An August 3 X-ray 
found an interval decrease in bowel distention and no 
evidence of free air or obstruction.  An August 4 X-ray found 
persistent gaseous abdomen with continuing decrease in 
caliber of dilated bowel.  

Although these private treatment reports show that the 
veteran complained of hiccups and abdominal pain shortly 
after the surgery, they do not support his claim.  They do 
not show that the veteran's complaints continued for more 
than two weeks after the surgery.  They do not show that the 
complaints were the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the surgical treatment, 
or were not reasonably foreseeable.  38 U.S.C.A. § 1151.

VA conducted an examination in December 2006 to determine 
whether there was carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
part of VA in causing the veteran's abdominal pain, shortness 
of breath and hiccups, or whether the event described by the 
veteran was or was not reasonably foreseeable.  The report of 
the VA examination provides that the examiner reviewed the 
veteran's claims file prior to and during the examination.  
The report notes that the veteran stated that his bowel 
movements were completely normal and that his abdomen was not 
an issue with him.  The main issue related to his knees and 
pain in his neck.  The report sets forth a narrative history 
and the results of current physical examination.  The 
veteran's incisions were quite well healed, his abdomen was 
soft and bowel sounds were normal in character and quality.  
The impression was status-post segmental colectomy for 
resection of a tubovillous adenoma, good result without 
sequalae.  The examiner commented that the veteran was doing 
remarkably well after his abdominal surgery.  The incisions 
were well healed, he had normal bowel function and his 
abdomen was not an issue with him at that time, by his own 
report.  

The December 2006 VA examination report is strong evidence 
against the veteran's claim.  The examiner concluded that the 
veteran had no complications from the July 22, 2005, VA 
surgery.  The examiner did not even need to address the 
questions posed in the examination request.  

In light of the foregoing, the Board finds that the evidence 
does not show additional disability consisting of abdominal 
pain, shortness of breath or constant hiccups as a result of 
the July 2005 VA surgery and benefits pursuant to 38 U.S.C.A. 
§ 1151 are not warranted.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
abdominal pain, shortness of breath and constant hiccups, 
claimed as due to VA surgery on July 22, 2005, is denied.

REMAND

During the August 2007 hearing, the veteran testified that he 
receives disability benefits from the Social Security 
Administration (SSA) for his lumbosacral spine condition, 
cervical spine condition, patellofemoral pain syndrome of the 
right knee and patellofemoral pain syndrome of the left knee.  
Because the SSA's decision and the records upon which the 
agency based its determination may be relevant to VA's 
adjudication of his pending claims, VA is obliged to attempt 
to obtain and consider those records.  38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The veteran's service medical records reveal that he was 
treated for back pain on several occasions.  During the 
appeal, the veteran has asserted that he currently has a 
lumbosacral spine condition, a cervical spine condition, 
right knee patellofemoral pain syndrome and left knee 
patellofemoral pain syndrome and that each disability has 
been chronic since service.  He contends that they were not 
due to any single injury during service, but rather are the 
result of two years' of walking and carrying heavy loads.  

The Board observes that lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).   
Thus, further development is required to determine whether 
there is a relationship between the veteran's claimed 
conditions and his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy 
of all determinations either granting, 
denying or confirming an SSA award, as 
well as all medical and employment 
records relied upon in making the 
determination.

2.  Arrange for an examination by an 
appropriate VA examiner to determine 
the nature, extent and etiology of any 
lumbosacral spine condition, cervical 
spine condition, patellofemoral pain 
syndrome of the right knee and 
patellofemoral pain syndrome of the 
left knee.  The claims file must be 
made available to the examiner.  

Following a review of the relevant 
medical evidence in the claims file, 
the objective medical history 
(including that set forth above), the 
veteran's own reported continuity of 
symptoms of each claimed condition 
since separation, and the results of 
clinical evaluation and any tests that 
are deemed necessary, the examiner is 
asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any current 
lumbosacral spine condition, cervical 
spine condition, patellofemoral pain 
syndrome of the right knee and 
patellofemoral pain syndrome of the 
left knee is related to or had its 
onset during service.  The examiner is 
requested to provide a rationale for 
any opinion expressed in a legible 
report.  

3.  Then, readjudicate the veteran's 
claims.  If any part of this decision 
is adverse to the veteran, he and his 
representative should be provided an 
SSOC.  A reasonable period of time for 
a response should be afforded before 
his case is returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


